DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 and 24-31 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to because lack of descriptive labeling in figures. For figures 2-4 and 10, a short descriptive function in addition to numerical label should be added to each box/step/element. It would be much easier to understand the invention by following descriptive texts of each function/action in the drawings rather than trying to decipher/remember the context of each numerical labelled box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Claim Objections
Claim 24 is objected to because of the following informalities:  misspelled words. On line 2, the term “user place device” should be changed to “user plane device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Newly added claim 24 cites “a user plane device” to perform all claimed function in claim 24. The specification discloses SNC 104 which is a control plane device performing the claimed limitations. The Examiner cannot find in the spec a “user plane device” performing limitations of claim 24. Thus, claim 24 is determined to contain new subject matter.
	Claims 25-29 are rejected for their dependency of claim 24.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Limitation “the first event associated with…mobility event” is disclosed in parent claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent or can be broadly interpreted as covering both non-transitory and transitory medium. See MPEP 2111.01. 

A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).
Applicant can use USPTO’s Subject Matter Eligibility of Computer Readable Media (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf) as a guide to overcome 35 U.S.C 101 rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 12-13, 15, 24-27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012).
Regarding claim 1, Walker discloses an apparatus of a control plane device (figure 2 PCRF 36, figure 7 PCRF) configured to operate within packet network core connected to a user equipment (UE) via a radio access network (see figures 2 and 7), the apparatus comprising:
	a memory (paragraphs 24 and 70); and
	processing circuitry (paragraphs 24 and 70) in communication with the memory and arranged to:
	identify a first service flow event trigger associated with a first packet data unit

(PDU) session (paragraphs 61 and 66: at some point, the PCRF determines that communications with UE 520 should be switched to a new PDN SAE GW);
	process a path reselection for the first PDU session in response to the first service flow event trigger, wherein the path reselection determines a new gateway for the first PDU session resulting from the path reselection (figure 7 step 206: paragraph 61); and
	initiate transmission of a routing update to the new gateway in response to the path reselection (figure 7 step 206: paragraph 61).
	Walker does not teach initiate transmission of a change notification to an Application Server (AS) controller associated with the first PDU session in response to the path reselection.
	However, in the same field of endeavor, Nandlall discloses a PCRF notifies a SDN controller new GW and policy (figure 5 step 123; paragraph 82),
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker initiate transmission of a change notification to an Application Server (AS) controller associated with the first PDU session in response to the path reselection.
	The motivation would have been to notify network controller about subscriber’s policy (QoS, bandwidth, latency, etc.) (paragraph 82).

	Claim 13 is rejected similar as claim 1 above. Walker further teaches computer readable medium (paragraph 70) and load balancing or mobility event (paragraph 58).
Claim 24 is rejected similarly as claim 1 above. Walker does not explicitly disclose a user plane device. However, Walker’s figure 2 (MME 44 and Serving SAE Gateway 43) and paragraph 11 teaches a MME which is a control plane entity is part of “user plane device” MME/UPE-Serving SAE Gateway. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a control plane/user plane device for a control plane device for a predictable result of controlling and routing.
Claim 30 is rejected similarly as claim 1 above. Walker does not teach but Nandlall discloses a SDN controller (figure 5 SDN Ctl 120; paragraph 81). Therefore, it would have been obvious to one with ordinary skill in the before the effective filing date of the invention to substitute one known controller (SDN controller) for another (PCRF) for predictable result of network controlling/function.
 
	Regarding claims 2 and 26, all limitations of claims 1 and 24 are disclosed above. Walker further teaches the memory is configured to store an identifier associated with the first PDU session (figure 7 step 206); and wherein the first service flow event trigger comprises a load balancing event (paragraph 58: old PDN gateway is overly taxed).
Regarding claims 3 and 27, all limitations of claims 1 and 24 are disclosed above. Walker further teaches the first service flow event trigger comprises a user equipment mobility event (paragraph 58: changing in access of UE).
Regarding claim 5, all limitations of claim 1 are disclosed above. Walker further teaches process a PDU session establishment request from a first user equipment 
Regarding claim 6, all limitations of claim 5 are disclosed above. Walker further teaches wherein the processing circuitry is further arranged to initiate establishment of a second PDU session for the first UE (see figure 6: UE changes to non-3gpp access and triggers a new attach procedure).
Regarding claim 7, all limitations of claim 5 are disclosed above. Walker further teaches wherein the processing circuitry further manages internet protocol (IP) address assignments for the first UE as part of the path reselection (see figure 7 step 206 and paragraph 10: IP address).
Regarding claims 10 and 29, all limitations of claims 1 and 24 are disclosed above. Walker further teaches wherein the first service flow event trigger comprises a gateway failure event (paragraph 58: offline).
Regarding claim 12, all limitations of claim 1 are disclosed above. Walker further teaches wherein the processing circuitry is configured as part of baseband circuitry of the apparatus (paragraph 24 and 70). Walker does not teach but Nandlall discloses an antenna configured to transmit a routing update to the new gateway; and radio frequency (RF) circuitry coupling the processing circuitry to the antenna (figure 2 and paragraph 45). Therefore, it would have been obvious to one with ordinary skill in the art to implement in Walker an antenna configured to transmit a routing update to the new gateway; and radio frequency (RF) circuitry coupling the processing circuitry to the antenna. The motivation would have been for wireless communication.
claim 15, all limitations of claim 13 are disclosed above. Walker further teaches the first event associated with the first service flow comprises a load 
Regarding claims 25 and 31, all limitations of claims 24 and 30 are disclosed above. Walker does not teach but Nandlall discloses further teaches the change notification to the Application function is transmitted via an interworking function (figure 5 step 123; paragraph 82),
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker further teaches the change notification to the Application function is transmitted via an interworking function.
	The motivation would have been to notify network controller about subscriber’s policy (QoS, bandwidth, latency, etc.) (paragraph 82).

Claims 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Yao et al. (US Pub. No. 2017/0026273).
Regarding claims 4 and 28, all limitations of claims 1 and 24 are disclosed above. Walker does not teach but Yao discloses wherein the first service flow event trigger comprises receipt of a path reselection request from the AS controller (paragraph 117: SDN controller causes change of routing gateway).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker the first service flow event trigger comprises receipt of a path reselection request from the AS controller.
The motivation would have been for centralized control.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Enomoto et al. (US Pub. No. 2018/0167854).
Regarding claim 8, all limitations of claim 5 are disclosed above. Walker further teaches configure a set of routing policies on at least the new gateway prior to receipt of the first service flow event trigger (see figure 6 step 203 or 204: paragraphs 43, 49 and 50: first gateway is configured as part of attach procedure). 
Walker does not discloses but Enomoto teaches configure a set of routing policies on at least the new gateway prior to receipt of the first service flow event trigger (see figure 5a, both gateways are configured with routing policy to handle routing for perspective eNBs before the switch).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker configure a set of routing policies on at least the new gateway prior to receipt of the first service flow event trigger.
The motivation would have been for resource optimization of using existing functioning gateway.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Yao et al. (US Pub. No. 2017/0026273) in view of Mathieu et al. (US Pub. No. 2013/0122879).
Regarding claim 9, all limitations of claim 1 are disclosed above. Walker does not teach but Mathieu discloses process a change notification from the AS controller 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker process a change notification from the AS controller indicating reallocation of the first PDU session from a first application server to a second application server: and wherein the routing update to the new gateway further comprises the change notification.
The motivation would have been for corresponding server gateway communication.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Kotecha (US Pub. No. 2015/0208306).
Regarding claim 11, all limitations of claim 1 are disclosed above. Walker does not teach but Kotecha discloses wherein the first service flow event trigger comprises a quality of service latency trigger associated with a mission-critical latency threshold (claim 20: latency threshold triggers a handover).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker the first service flow event trigger comprises a quality of service latency trigger associated with a mission-critical latency threshold.
The motivation would have been for better service.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pub. No. 2012/0269182) in view of Nandlall et al. (US Pub. No. 2014/0259012) in view of Jeong et al. (US Pub. No. 2017/0257726).
Regarding claim 14, all limitations of claim 13 are disclosed above. Walker further teaches change notification for the SCS includes a service identifier (ID), a flow ID, to be used to identify a mobile termination (MT) for the first service flow of the UE (figure 7 step 206). Walker does not teach a temporary mobile device ID. However, in the same field of handover/switching, Jeong discloses a temporary mobile device ID (paragraph 159: handover ID maybe a temporary ID of device 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Walker a temporary mobile device ID.
The motivation would have been for a handover (ID).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466